Mason, J.,


dissenting:

In this case the trial judge refused to use the words “presumption of innocence” incorrectly, and for this reason he was reversed. I disagree.
Although it may have been improper because of practice and common usage for the trial judge to instruct the jury that there is no presumption of innocence, I do not think this misstep, even if error, was so misleading and prejudicial as to require a reversal. This is especially true since there was an abundance of evidence to sustain the verdict, and the jury was fully instructed on the burden of proof and the doctrine of reasonable doubt.
In my view, the misuse of the term “presumption of innocence” should be eliminated. The first and last occasion on which the appellate courts in this State came squarely to grips with this term was in Evans v. State, 28 Md. App. 640, 349 A. 2d 300, aff'd. 278 Md. 197, 362 A. 2d 629, where we said, by way of dictum, at 676 n. 13:
“The ‘presumption of innocence’ is, of course, not a presumption at all. 9 Wigmore on Evidence (3rd Ed. 1940), § 2511, points out at p. 407, ‘[T]he “presumption of innocence” is in truth merely another form of expression for a part of the accepted rule for the burden of proof in criminal *602cases, i.e. the rule that it is for the prosecution to adduce evidence ... and to produce persuasion beyond a reasonable doubt... .’ Thayer, Preliminary Treatise on Evidence (1898), is equally clear, at p. 551, ‘In the first place, the so-called presumption of innocence is not, strictly speaking, a presumption in the sense of an inference deduced from a given premise. It is more accurately an assumption which has for its purpose the placing of the burden of proof upon anyone who asserts any deviation from the socially desirable ideal of good moral conduct.’ And see Morgan, Basic Problems of Evidence (1962), p, 44.
If the ‘presumption of innocence' were a true presumption of law or permitted inference of fact, it would be flagrantly unconstitutional under Leary v. United States, supra, and other cases requiring that a presumption be based upon a mathematical probability that it be true. Quite the reverse likelihood, of course, applies to one arrested, indicted and brought to trial. As McCormick, The Law of Evidence (1954), astutely pointed out, at 647-648: ‘[W]hen it came to be employed, in argument and in instructing juries, in criminal trials under the common law, it became a source of mysticism and confusion. As applied to the accused, any assumption, or ‘presumption’ of innocence, in the popular sense of an inference based on probability, is absurd. The probability is the reverse. The assumption of innocence which is reasonable in the absence of contrary facts becomes quite unrealistic when we include in the picture the facts that the person has been officially charged with the crime and has been brought to trial. Nevertheless, the phrase ‘presumption ‘ of innocence’ has been adopted by judges as a convenient introduction to the statement of the burdens upon the prosecution, first of producing evidence of the guilt of the accused and, second, of *603finally persuading the jury or judge of his guilt beyond a reasonable doubt.
It is enough to tell the jury in strong terms that the heavy burden is upon the prosecution to prove each and every element of a criminal charge beyond a reasonable doubt. Beyond this, an additional instruction on the presumption of innocence would add nothing as a practical matter.
Although the erroneous usage of the phrase “presumption of innocence” has become so ingrained as to make its excision exceedingly difficult, I cannot countenance the perpetuation of this error simply because we have been doing it that way for a long time. Appropriate are the words of Oliver Wendell Holmes, The Path of the Law, 19 Harv. L. Rev. 469 (1897):
“It is revolting to have no better reason for a rule of law than that so it was laid down in the time of Henry IV. It is still more revolting if the grounds upon which it was laid down have vanished long since, and the rule simply persists from blind imitation of the past.”
Notwithstanding the fiction that the law is an all-knowing monolith, the simple truth is that when we first began to use the word “presumption” incorrectly in this regard, we did not know any better. We now do. I feel, therefore, as did Mr. Justice Jackson in Massachusetts v. United States, 333 U. S. 611, 639-640 (dissenting opinion):
“I see no reason why I should be consciously wrong today because I was unconsciously wrong yesterday.”
Accordingly, I respectfully dissent.